Citation Nr: 1231800	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for lumbosacral strain with L4 degenerative disc disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to June 1970.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In an August 2009 decision, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 memorandum decision, the Court vacated the Board's August 2009 decision and remanded the case for compliance with the Court's directives.  

The Board remanded the case in September 2011 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted by the Board in September 2011, the Court remanded the Veteran's claim to the Board via a May 2011 memorandum decision.  The Court indicated that the Board had failed in its August 2009 decision to provide an adequate statement of reasons or bases for its determination that VA had satisfied its duty to assist in providing an adequate medical examination.  Specifically, the Court referenced VA examinations conducted in June 2007 and March 2008, and noted the VA examiners' conclusion that an opinion could not be rendered with respect to functional limitation during flare-ups because they lacked objective evidence to make such a determination and thus that it would be "speculation" or "conjecture" to opine how a flare-up would affect function. The Court noted that the examiners could have referred back to earlier medical records and to the Veteran's lay statements to determine the severity of the flare-ups.  Further, the Court found that the Board failed to explain why such a determination would be impermissibly speculative. 

The Board remanded the appeal in September 2011, directing that a VA examination be conducted.  The Board specifically requested an opinion regarding whether pain or other manifestations occurring during flare-up could significantly limit functional ability of the affected part, and requested that the examiner portray the degree of any additional loss of motion.  

A new VA examination was carried out in October 2011.  The examiner measured range of motion of the Veteran's lumbosacral spine and noted that contributing factors of functional impairment included less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  She commented that pain occurring during flare-ups could significantly limit functional ability of the Veteran's thoracolumbar spine, noting that the Veteran was examined during but near the end of a flare-up.  However, the examiner did not provide an opinion regarding the degree of any additional loss of motion.  It is unclear to the Board whether functional loss during flare-up might cause additional lost range of motion that might warrant the next higher evaluation for the Veteran's low back disability.  Thus, the examination is inadequate for the purpose of deciding the Veteran's claim for increase.  

In a July 2012 statement, the Veteran indicated that he had told the examiner that when he was in pain, he did not do anything strenuous so as to avoid increasing his pain.  He also indicated that following the VA examination, he began to experience increased pain, and that by January 2012 he was in constant pain.  He indicated that he began receiving steroid injections in his back in March 2012.  The Veteran should be requested to identify the source of this current treatment so that records can be obtained and associated with the claims file.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the above discussion, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the provider of treatment noted in his July 2012 statement.  He should be asked complete an appropriate release for any identified non-VA treatment.  Obtain records for all identified treatment and associate them with the claims file or Virtual VA eFolder, as appropriate.  

If VA is unable to secure any identified records, it must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Upon completion of the above development, schedule the Veteran for a VA examination to determine the severity of her service-connected low back disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected lumbar spine disability.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  
The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

The examiner's report should include a description of the above factors that pertain to functional loss due to the lumbar spine disability that develops on repetitive use or during flare-up. 

Based on current examination of the Veteran as well as review of the evidence of record to include post service treatment reports and prior physical examinations of the Veteran, the examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  As noted by the Court in its memorandum decision, if flare-ups are not observed during the examination, the examiner should refer to earlier medical records and to the Veteran's lay statements to determine the severity of his flare-ups, and portray additional lost range of motion during such flare-ups.

The examiner should identify any currently present neurologic deficit caused by the Veteran's lumbar spine disability, and indicate the current severity of such neurologic manifestations.

The examiner should also describe the effects, if any, that the Veteran's service-connected lumbar spine disability has on his ability to work to include whether such disabilities render him unemployable.

The examiner should describe the duration during the previous year of any incapacitating episodes caused by the disability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report. If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). 

4. Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


